ORDER
The district court having refused to certify the class on behalf of which the suit was brought (Nguyen Da Yen v. Kissinger, 70 F.R.D. 656 (N.D.Cal.1975)), and the named plaintiffs having sought and obtained dismissal of their claims, no controversy remains and we are forced to dismiss this appeal for mootness. Vun Cannon v. Breed, 565 F.2d 1096 (9th Cir. 1977). Nothing expressed or implied in this Order is intended to foreclose any parent or child from seeking any remedy to which he or she is entitled, or from raising any of the issues previously raised by appellants herein.